85 F.3d 617
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas G. RUTHERS, II, Petitioner-Appellant,v.John GULCH, Warden, FCI Bastrop;  State of West Virginia,Respondents-Appellees.
No. 95-8551.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  May 9, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   William M. Kidd, Senior District Judge.  (CA-94-206-2)
Thomas G. Ruthers, II, Appellant Pro Se.  William David Wilmoth, United States Attorney, Wheeling, WV;  Darrell V. McGraw, Jr., Scott E. Johnson, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, WV, for Appellees.
N.D.W.Va.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.   Ruthers v. Gulch, No. CA-94-206-2 (N.D.W.Va. Dec. 6, 1995).   Appellant identified several issues in his informal brief which he claims were not ruled on by the district court.   We find that these issues were either incorporated into the district court's ruling, or wholly without merit.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED